EXHIBIT 10.25
Base Salaries of Named Executive Officers
The executive officers named in the compensation table in Monsanto’s proxy
statement dated Dec. 10, 2010 (the “Named Executive Officers”) have their base
salaries determined yearly by the People and Compensation Committee (the
“Committee”) of the Board of Directors. It is anticipated that such
determinations will occur annually, effective during a pay period in the
following January. The Named Executive Officers are all “at will” employees, and
do not have written or oral employment agreements other than change of control
agreements, the form of which is filed, as required, as an exhibit to reports
filed by the Company under the Exchange Act. The Company, upon the approval of
the Committee, retains the right to unilaterally decrease or increase the Named
Executive Officers’ base salaries at any time.
In October 2011, the Committee approved for the Company’s Named Executive
Officers, as well as Pierre Courduroux, who became our chief financial officer
on Jan. 1, 2011, the following base salaries to become effective as of Jan. 9,
2012:

                      Base Salary   Base Salary Named Executive Officer   (as of
1/10/11)   (as of 01/09/12)
Hugh Grant
Chairman of the Board, President
and Chief Executive Officer
  $ 1,403,780     $ 1,431,856  
Pierre C. Courduroux
Senior V.P. and
Chief Financial Officer
  $ 425,000     $ 525,000  
Brett D. Begemann
Executive Vice President, Seeds & Traits
  $ 551,000     $ 600,000  
Robert T. Fraley, Ph.D.
Executive V.P. and Chief
Technology Officer
  $ 612,000     $ 624,240  
David F. Snively
Executive Vice President, Secretary and
General Counsel
  $ 529,000     $ 530,400  

 

*   The table above does not include calendar year 2011 or 2012 base salary
information for Mr. Carl Casale, who was a Named Executive Officer. His
employment with Monsanto terminated on Dec. 31, 2010.

The Company intends to provide additional information regarding other
compensation awarded to the Named Executive Officers and Mr. Courduroux in
respect of and during the 2011 fiscal year in the proxy statement for its 2012
annual meeting of shareowners, which proxy statement is expected to be filed
with the Securities and Exchange Commission in December 2011.

